UNITED STATES DISTRICT COURT                                                  4/1/20
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                     16-cr-148 (AJN)
  Efe Opuoro,
                                                                         ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

        The parties joint application for bail pending sentencing is GRANTED. The Defendant is

released on his own recognizance. After conferring with the Probation Department, the Court

imposes the following bail conditions:

        •   The Probation Office will resume supervision of the Defendant under the conditions
            previously imposed;
        •   The Defendant will be required to report to the Probation Office and participate in
            telemedicine sessions by phone instead of in person;
        •   Upon his release, the Defendant must report immediately to the Probation Office,
            located at 500 Pearl Street, 6th Floor, to check in with a supervisor and conduct drug
            testing.

        Defense counsel is ordered to inform the Defendant of these release conditions.

Violation of these conditions may result in serious consequences, including reincarceration.

Defense counsel must confirm by letter no later than April 5, 2020 that the Defendant has been

so informed. The parties are further ordered to submit a joint status letter no later than May 15,

2020.

        SO ORDERED.




                                                                                                     1
               1
Dated: April _____, 2020
New York, New York         ____________________________________
                                     ALISON J. NATHAN
                                   United States District Judge




                                                                  2
